     Case 3:18-cv-01289 Document 58 Filed 01/09/19 Page 1 of 1 PageID #: 460



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                CIVIL ACTION NO. 3:18-1289

MATTHEW MALLORY,
ALTERNATIVE MEDICINAL OPTIONS LLC,
GARY KALE,
GRASSY RUN FARMS, LLC, their agents,
assigns, attorneys, and all other acting
in concert with the named defendants,

                             Defendants.

                                           ORDER

              On January 8, 2019, the Government filed its Memorandum in Opposition to the

Motion of the Mallory Defendants for Relief from the General Order Holding Civil Matters in

Abeyance. ECF No. 57. The Court DIRECTS Defendants Matthew Mallory and Commonwealth

Alternative Medicinal Options, LLC to file their Reply on or before Friday, January 11, 2019.

Due to the current federal shutdown, the Court shall take the pending motion under advisement

and CANCELS the telephone conference currently scheduled for January 10, 2019.



              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                           ENTER:        January 9, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE
